              Case 1:19-cr-10081-IT Document 270 Filed 10/16/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA
                                                    19-cr-10081-IT
         v.

 GORDON ERNST, et al.,

         Defendants.


                     MOTION OF DEFENDANT JORGE SALCEDO TO
                  JOIN MOTIONS TO DISMISS THE INDICTMENT FILED
                  BY DEFENDANTS DONNA HEINEL AND JOVAN VAVIC

       Defendant Jorge Salcedo moves to join the motions to dismiss the Indictment filed by

Defendants Donna Heinel and Jovan Vavic pursuant to Fed. R. Crim. P. 12(b)(3)(B) (Dkt. Nos.

264, 267) in this case. As grounds for this motion, Mr. Salcedo states:

       1.        In her motion, Ms. Heinel argues that Count One of the Indictment should be

dismissed for failure to state a claim because it improperly uses a “pattern of racketeering activity”

as a proxy for an “association-in-fact enterprise.” She further asserts that the Indictment fails to

properly plead an association-in-fact enterprise because it fails to allege either a common purpose

or a relationship joining the defendants in any coordinated activity towards the common purpose.

       2.        Similarly, in Mr. Vavic’s motion, he argues that the Indictment fails to allege to

allege a single RICO conspiracy among the Enterprise and the various defendants, and that it fails

to adequately allege that he joined the alleged RICO conspiracy.

       3.        Both motions to dismiss the indictment equally apply to Mr. Salcedo.

Consequently, Mr. Salcedo wishes to advance the same arguments and requests permission to join

in both motions.

       4.        The government will suffer no prejudice if the Court allows Mr. Salcedo’s motion.
           Case 1:19-cr-10081-IT Document 270 Filed 10/16/19 Page 2 of 2



                                              CONCLUSION

       For these reasons, Defendant Jorge Salcedo respectfully requests that the Court allow

his motion to join the motions to dismiss the Indictment filed by Defendants Donna Heinel and

Jovan Vavic.


Dated: October 16, 2019                        By: /s/ Christina N. Lindberg
                                               Thomas C. Frongillo (BBO No. 180690)
                                               Christina Lindberg (BBO No. 690443)
                                               PIERCE BAINBRIDGE BECK PRICE & HECHT LLC
                                               One Liberty Square, 13th Floor
                                               Boston, MA 02109
                                               Tel: (617) 313-07401
                                               Fax: (617) 313-7837
                                               tfrongillo@piercebainbridge.com
                                               clindberg@piercebainbridge.com



                          LOCAL RULE 7.1(a)(2) CERTIFICATION

        I hereby certify that, pursuant to Rule 7.1(a)(2) of the Local Rules of the United States
District Court of Massachusetts, counsel for Mr. Salcedo conferred with counsel for the United
States on October 16, 2019 regarding this motion, and Assistant United States Attorney Eric
Rosen informed me that the United States has no objection to Mr. Salcedo joining the other
codefendants’ motions to dismiss.

                                               /s/ Christina N. Lindberg
                                               Christina N. Lindberg


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

                                               /s/ Christina N. Lindberg
                                               Christina N. Lindberg
